PEE CUEIAM.
In this ease the defendants appeal from a sentence of imprisonment after having been found guilty by a jury of conspiracy to violate the National Prohibition Act and unlawful transportation of liquor. The ease was submitted on brief by counsel for the appellants. The only assignments of error that are pressed upon our consideration in the appellants’ brief relate to the introduction of alleged inadmissible and prejudicial evidence, but these assignments of error are fatally defective because of failure to comply with rule 11 of this court, in that the evidence objected to is not properly set out in the assignments. We will add, however, that an examination of the record convinces us that there was no prejudicial error committed, in .the trial, and that there was affirmative testimony amply sufficient to support the verdict of the jury and judgment of the court.
Affirmed.